Citation Nr: 1206806	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  11-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had their onset during service and are etiologically related to his active service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran contends that he suffers from bilateral hearing loss and tinnitus.  The Veteran testified that these conditions were the result of months-long noise exposure from a 500 pound bomb explosion, Browning automatics, mortars, and 105 howitzers without hearing protection during active duty.  Hearing transcript at 6-8.

At this juncture, the Board notes the National Personnel Records Center indicated that the Veteran's service treatment records are not available due to a fire.  In a case such as this where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Importantly, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, particularly his DD 214, indicate that the Veteran received the Combat Infantry Badge, which is presumptively indicative of engaging in combat with the enemy and 38 U.S.C.A. § 1154(b) is applicable.  As such, strong in-service noise exposure is conceded.

In June 2010, the Veteran was afforded a VA audiology examination.  In a July 2010 addendum opinion, the VA examiner indicated her review of the claims file.  The auditory thresholds showed a hearing loss disability for VA purposes as at least three measurements were greater than 26 decibels, bilaterally.  The Veteran also reported recurrent tinnitus that had been present for at least 10 years.  He was diagnosed with mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  He was also diagnosed with periodic bilateral tinnitus reported for the "past 10+ years."

Ultimately, the VA examiner opined that it is less likely as not that military acoustic trauma is the cause of the Veteran's current hearing loss and tinnitus.  The examiner explained that the Veteran reported he did not complain of hearing loss in service and had 37 years of occupational noise exposure as a truck driver.  The Veteran also had multiple health conditions which are known to be associated with hearing loss and had not sought treatment for his hearing problems until years after his separation from service.  Indeed, the examiner noted that "while it is within the realm of possibility that military acoustic trauma contributed to his hearing loss, the probability is less than 50/50."

The Veteran testified about the type of noise he was exposed to in service, including a 500 pound bomb explosion, Browning automatics, mortars, and 105 howitzers.  He stated that these intense periods of loud noise lasted 12 to 14 hours for a duration of many months.  See hearing transcript at 7-8.  In addition, the Veteran indicated that they did not wear hearing protection.  Id.  Although the Veteran had 37 years of driving a half ton truck, he testified that the truck was pretty well insulated and had mufflers, "just like a car."  Thus, "[i]t wasn't something that would pound on your ears all the time."  Id. at 5.

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service and lack of noise exposure since service as it is a first-hand account, unfiltered by any other individual.

The Board has reviewed all of the evidence and finds that the Veteran was exposed to artillery and combat noise as he is in receipt of the Combat Infantry Badge.  The Veteran provided a detailed history of his post-service employment showing the lack of exposure to dangerous noise levels, which the Board finds credible.  He also testified that he suffered tinnitus during and since service.  He explained that while the examiner provided a negative nexus opinion based on the Veteran's report of tinnitus for the past 10 years, appearing to have manifested years after separation from service, the Veteran testified that the examiner misunderstood his statement.  Hearing transcript at 3.  In fact, he intended to report that his tinnitus has worsened in the past 10 years but it had been present since service.  Id.

While the VA examiner stated that the hearing loss and tinnitus are less likely as not related to service because of multiple health conditions known to be associated with hearing loss and because the Veteran did not seek treatment until years after separation from active service, the VA examiner's rationale did not address adequately address the complete nature of the Veteran's post-service noise exposure as she simply concluded that the Veteran had "37 years of occupational noise exposure since leaving the military."  Indeed, the VA examiner did not account for the type of post-service noise exposure and that although he drove a half-ton pickup truck, it had mufflers and was well-insulated.

Weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The nature and extent of the Veteran's bilateral hearing loss and tinnitus are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


